            Case 1:19-cv-11020-ADB Document 27 Filed 09/30/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 HEALTHEDGE SOFTWARE, INC.,                        *
                                                   *
                  Plaintiff,                       *
                                                   *
                  v.                               *
                                                   *
                                                           Civil Action No. 19-cv-11020-ADB
 SHARP HEALTH PLAN,                                *
                                                   *
                  Defendant.                       *
                                                   *
                                                   *
                                                   *


                                    SCHEDULING ORDER

BURROUGHS, D.J.

       This Scheduling Order is intended to provide a reasonable timetable for discovery to help

ensure a fair and just resolution of this matter without undue expense or delay. With the

agreement of the parties and pursuant to Rule 16(b) of the Federal Rules of Civil Procedure and

Local Rule 16.1(f), it is hereby ORDERED as follows.

       1.       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be served by October

19, 2020.

       2.       All motions to join parties or amend pleadings shall be filed by March 1, 2021.

       3.       All fact discovery, including non-expert depositions, shall be completed by

August 1, 2021.

       4.       The parties shall appear for a status conference before the Court on August 4,

2021 at 10:00 a.m. in Courtroom 17.
            Case 1:19-cv-11020-ADB Document 27 Filed 09/30/20 Page 2 of 2




       5.       Expert disclosures and reports pursuant to Fed. R. Civ. P. 26(a)(2) shall be served

by September 1, 2021.

       6.       Expert rebuttal reports shall be served by October 1, 2021.

       7.       All expert depositions shall be completed by December 15, 2021.

       8.       All dispositive motions shall be filed by January 15, 2022. The deadlines for

filings of oppositions and replies shall be governed by Local Rule 56.1.

       SO ORDERED.

September 30, 2020                                           /s/ Allison D. Burroughs
                                                             ALLISON D. BURROUGHS
                                                             U.S. DISTRICT JUDGE




                                                 2
